Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  
Election/Restrictions
The claims have been amended to exclude previously found species. Accordingly, examination of claim 1 was extended and prior art was found that anticipates and/or obviates the following species:
    PNG
    media_image1.png
    216
    196
    media_image1.png
    Greyscale
and/or
    PNG
    media_image2.png
    300
    273
    media_image2.png
    Greyscale
of Soo (KR2015-0080966A) as first compound and 
    PNG
    media_image3.png
    225
    189
    media_image3.png
    Greyscale
 or 
    PNG
    media_image4.png
    277
    472
    media_image4.png
    Greyscale
as second compound. Accordingly, prior art rejections pertaining to the above species are presented with respect to claim 1. The prior art search was not extended unnecessarily to encompass all encompassed species.
Claim 22 is not readable on the above found species. Therefore, claim 22 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. In the interest of compact prosecution, it is noted the limitation:
    PNG
    media_image5.png
    274
    662
    media_image5.png
    Greyscale
is not described within the specification as originally filed. Therefore, it does not appear claim 22 complies with the written description requirement. 
Claim Rejections - 35 USC § 112
Claims 1, 2, 7-11, and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 defines c13 and c14 for Formulae 1D, 1E(1) to 1E(6), and 1E(12) and defines c14 for Formula 1E(9). The variable c13 for Formula 1E(9) is not defined. Therefore, the scope of the claim is unclear. 
As claims 2, 7-11, and 15-20 depend from claim 1, they are rejected for the same issue discussed above. 
Claim Rejections - 35 USC § 103
Claims 1, 2, 7-11, and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim ‘812 (WO 2015/093812 A1; cited in IDS received 2/4/2019) in view of Soo (KR2015-0080966A) and Funahashi (JP2006-256979A). As the cited WO document is in a non-English language, the English equivalent, US 2016/0351825 A1; cited in IDS received 2/4/2019 has been utilized in place of the WO document. All citations are made with respect to the above-mentioned US document. As the cited KR publication is in a non-English language, a machine-translated version of the application will be cited to. As the cited JP publication is in a non-English language, a machine-translated version of the application will be cited to.
Regarding Claims 1, 2, and 7-11, Kim ‘812 teaches an organic light emitting device comprising a first and second electrode facing each other and layers comprising first electrode, hole transport region, emission layer, electron transport region, and second electrode in that order (Abstract; ¶ 71-76). Kim ‘812 teaches an embodiment in Examples 220-235 whereby the electron transport region comprises an electron injection layer, an electron transport layer, and a lifetime enhancement layer, the life enhancement layer comprising an azepine compound (¶ 868-881; Tables 4 and 5). Kim ‘812 teaches the azepine compound can be:
    PNG
    media_image4.png
    277
    472
    media_image4.png
    Greyscale
(Page 26, Right Column), which is consistent with a second compound of Formula 2A whereby X21 = N-[(L21)a21-(R21)b21] whereby a21=1, L21 = phenylene (unsubstituted C6 arylene), and R21 = phenyl (C6 aryl) substituted triazine (C3 heteroaryl), and b21=1, T11=T12=carbon, A21=A22= benzene (C6 carbocyclic group) substituted with –(L22)a22-(R22)b22 whereby a22=0, R22=hydrogen, and b22=1, A23=indole substituted with –(L22)a22-(R22)b22 whereby a22=0, R22 = phenyl (C6 aryl), and b22=1. There is no apparent difference in structure between the lifetime enhancement layer of Kim ‘812 and the buffer layer as claimed. Accordingly, lifetime enhancement layers of Kim ‘812 are construed as functioning as a buffer layer absent evidence to the contrary. The examples of Kim ‘812 further differs from the subject matter claimed in that first compound is not within the electron transport region and a dopant of Formula 501 is not used. 
With regards to first compound, Soo teaches compounds suitable for use within electron transport layers of organic LEDs (Page 3; Examples). Soo teaches the compounds procure low driving voltage, high efficiency, and high luminance (Page 3). It would have been obvious to one of ordinary skill in the art to utilize the materials of Soo as electron transport layers within the organic LEDs of Kim ‘812 because doing so would provide low driving voltage, high efficiency, and high luminance as taught by Soo. 
Soo teaches using the compound:

    PNG
    media_image1.png
    216
    196
    media_image1.png
    Greyscale
(“1-58” of pages 53 and 58). The compound is consistent with Formula 1E(9) of claim 1 whereby a11=a12=a14=0, b11 through b14 and a13 = 1, c13 = 2, c14 = 3, R11=R12=R14=hydrogen, L13=phenylene, and R13 =pyridinyl. 
Alternatively, Soo teaches using the compound:
    PNG
    media_image2.png
    300
    273
    media_image2.png
    Greyscale
(“1-52” of Page 52). The compound is consistent with Formula 1E(4) of claim 1 whereby a12=a13=0, b12 through b14 and a14 = 1, c14 = 2, c13=0, R12=R13=hydrogen, L14=phenylene, and R14 =pyridinyl.
With regards to dopant, Funahashi teaches aromatic amine derivatives for use as dopants within emission layers of organic LEDs (Abstract) and notes such amine derivatives provide long service life and high emission efficiency (Abstract; ¶ 68). It would have been obvious to one of ordinary skill in the art to utilize the dopants of Funahashi within the organic LEDs of Kim ‘812 because doing so would procure long service life and high emission efficiency as taught by Funahashi. Funahashi teaches examples using the compound:

    PNG
    media_image6.png
    265
    392
    media_image6.png
    Greyscale
(¶ 60; Labelled as “D-1” at ¶ 22), which is consistent with Formula 501 of claim 1 whereby xd1=xd2=xd3=0, xd4=2, Ar501 = C18 carbocyclic group, and R501=R502= C1 alkyl substituted C6 aryl group.
Regarding Claim 15, Kitazawa teaches mixing alkali metals such as lithium or cesium or alkali metal compounds such as lithium fluoride or cesium fluoride within the electron transporting layers (¶ 47).
Regarding Claims 16 and 17, Kim ‘812 teaches embodiments where the charge injection layer includes an alkali metal compound such as lithium fluoride (¶ 870), which contains Li. 
Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim ‘812 (WO 2015/093812 A1; cited in IDS received 2/4/2019) in view of Soo (KR2015-0080966A), Funahashi (JP2006-256979A), and Jang (US 2010/0289008 A1). As the cited WO document is in a non-English language, the English equivalent, US 2016/0351825 A1; cited in IDS received 2/4/2019 has been utilized in place of the WO document. All citations are made with respect to the above-mentioned US document. As the cited KR publication is in a non-English language, a machine-translated version of the application will be cited to. As the cited JP publication is in a non-English language, a machine-translated version of the application will be cited to.
The discussion regarding Kim ‘812, Soo, and Funahashi within ¶ 11-19 is incorporated herein by reference.
Regarding Claims 18 and 19, Lee differs from the subject matter claimed in that the p-dopant of claims 18 and 19 is not disclosed. Jang teaches organic LEDs wherein the hole transport region is doped with a material with a LUMO energy level of -4 eV or less (Abstract; ¶ 53). The disclosed LUMO energy level lies within the claimed range. Jang teaches using the dopant in combination with a compound having a HOMO energy of -4 eV or less procures high efficiency (Abstract; ¶ 9, 76). It would have been obvious to one of ordinary skill to utilize Jang’s materials within the hole transport region of Lee because doing so would provide high efficiency as taught by Jang (Abstract; ¶ 9, 76). Jang teaches examples that utilize hexaazatriphenylene hexacarbonnitrile (¶ 53), which is a cyano-containing compound. As set forth within the instant specification, hexaazatriphenylene hexacarbonnitrile is a p-dopant (¶ 237, 240).
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim ‘812 (WO 2015/093812 A1; cited in IDS received 2/4/2019) in view of Soo (KR2015-0080966A), Funahashi (JP2006-256979A), and Kim (WO 2015/099481 A1). As the cited Kim ‘812 WO document is in a non-English language, the English equivalent, US 2016/0351825 A1; cited in IDS received 2/4/2019 has been utilized in place of the WO document. All citations are made with respect to the above-mentioned US document. As the cited JP, KR, and Kim WO publications are in a non-English language, machine-translated versions of the application will be cited to.
The discussion regarding Kim ‘812, Soo, and Funahashi within ¶ 11-19 is incorporated herein by reference.
Regarding Claim 20, Kim ‘812 differs from the subject matter claimed in that a plurality of emission layers emitting a mixed color is not described. Kim teaches organic LEDs (Abstract; ¶ 1, 9-14) and notes a plurality of light emitting layers can be used to emit lights of different colors (¶ 42). Accordingly, claim 20 is obvious because it is seen to merely constitute the combination of known prior art elements accordingly to known methods to yield predictable results. See MPEP 2143(I)(A). Specifically, Kim teaches one of ordinary skill may utilize a plurality of light emitting layers between the two electrodes, each of which may emit light of different colors (i.e. maximum emission wavelengths), to predictably procure an organic LED capable of emitting lights of differing colors. Since Kim ‘812 is directed to organic LEDs possessing a light emitting layer between two electrodes, one of ordinary skill could have combined the elements as claimed, specifically by using the plurality of light emitting layers of Kim within the LEDs of Kim ‘812 by known methods, and that in combination, such elements would merely perform the same function as they do separately since the plurality of light emitting layers of Kim would still function as such within the LEDs of Kim ‘812.
Claims 1, 2, 7-11, and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beak (WO 2015/133804 A1) in view of Soo (KR2015-0080966A) and Funahashi (JP2006-256979A). As the cited WO, KR, and JP publications are in a non-English language, machine-translated versions of the applications will be cited to. 
Regarding Claims 1, 2, and 7-11, Beak teaches an organic light emitting device comprising a first and second electrode facing each other and layers comprising first electrode, hole transport region, emission layer, electron transport region, and second electrode in that order (Abstract; ¶ 119). Beak teaches examples whereby the electron transport region comprises an electron injection layer and an electron transport layer in direct contact with the emission layer, the electron transport layer comprising azepine compounds (¶ 429-442). There is no apparent difference in structure between the layer of Beak and those claimed. Accordingly, the layer of Beak is seen to be a buffer layer between emission layer and electron injection layer. Beak teaches embodiments where the azepine compound is
    PNG
    media_image3.png
    225
    189
    media_image3.png
    Greyscale
(¶ 96). The above compound is consistent with formula 2A whereby A21=A23=benzene substituted with a22=0/R22= hydrogen/b22=1 group, A22=benzimidazole substituted with a22=0/R22= hydrogen/b22=1 group, T11 = T12 = carbon or nitrogen, and X21 is N whereby L21 = phenyl substituted pyridine (C6 aryl substituted C5 heteroarylene group) and phenylene (C6 arylene), a21 = 3, R21 = phenyl (C6 aryl), and b21 = 1. The examples of Beak differ from the subject matter claimed in that first compound is not within the electron transport region and a dopant of Formula 501 is not used. 
With regards to first compound, Soo teaches compounds suitable for use within electron transport layers of organic LEDs (Page 3; Examples). Soo teaches the compounds procure low driving voltage, high efficiency, and high luminance (Page 3). It would have been obvious to one of ordinary skill in the art to utilize the materials of Soo as electron transport layers within the organic LEDs of Beak because doing so would provide low driving voltage, high efficiency, and high luminance as taught by Soo. 
Soo teaches using the compound:

    PNG
    media_image1.png
    216
    196
    media_image1.png
    Greyscale
(“1-58” of pages 53 and 58). The compound is consistent with Formula 1E(9) of claim 1 whereby a11=a12=a14=0, b11 through b14 and a13 = 1, c13 = 2, c14 = 3, R11=R12=R14=hydrogen, L13=phenylene, and R13 =pyridinyl. 
Alternatively, Soo teaches using the compound:
    PNG
    media_image2.png
    300
    273
    media_image2.png
    Greyscale
(“1-52” of Page 52). The compound is consistent with Formula 1E(4) of claim 1 whereby a12=a13=0, b12 through b14 and a14 = 1, c14 = 2, c13=0, R12=R13=hydrogen, L14=phenylene, and R14 =pyridinyl. 
With regards to dopant, Funahashi teaches aromatic amine derivatives for use as dopants within emission layers of organic LEDs (Abstract) and notes such amine derivatives provide long service life and high emission efficiency (Abstract; ¶ 68). It would have been obvious to one of ordinary skill in the art to utilize the dopants of Funahashi within the organic LEDs of Beak because doing so would procure long service life and high emission efficiency as taught by Funahashi. Funahashi teaches examples using the compound:
    PNG
    media_image6.png
    265
    392
    media_image6.png
    Greyscale
(¶ 60; Labelled as “D-1” at ¶ 22), which is consistent with Formula 501 of claim 1 whereby xd1=xd2=xd3=0, xd4=2, Ar501 = C18 carbocyclic group, and R501=R502= C1 alkyl substituted C6 aryl group. 
Regarding Claims 15-17, Kitazawa teaches mixing alkali metals such as lithium or cesium or alkali metal compounds such as lithium fluoride or cesium fluoride within the electron injection layers (¶ 36, 47-48). Since electrons are transported across the electron injection layer, such layer can also be construed as an “electron transport layer” that is an alkali metal compound.
Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beak (WO 2015/133804 A1) in view of Soo (KR2015-0080966A), Funahashi (JP2006-256979A), and Jang (US 2010/0289008 A1). As the cited WO, KR, and JP publications are in a non-English language, machine-translated versions of the applications will be cited to. 
The discussion regarding Beak, Soo, and Funahashi within ¶ 27-33 is incorporated herein by reference.
Regarding Claims 18 and 19, Beak differs from the subject matter claimed in that the p-dopant of claims 18 and 19 is not disclosed. Jang teaches organic LEDs wherein the hole transport region is doped with a material with a LUMO energy level of -4 eV or less (Abstract; ¶ 53). The disclosed LUMO energy level lies within the claimed range. Jang teaches using the dopant in combination with a compound having a HOMO energy of -4 eV or less procures high efficiency (Abstract; ¶ 9, 76). It would have been obvious to one of ordinary skill to utilize Jang’s materials within the hole transport region of Lee because doing so would provide high efficiency as taught by Jang (Abstract; ¶ 9, 76). Jang teaches examples that utilize hexaazatriphenylene hexacarbonnitrile (¶ 53), which is a cyano-containing compound. As set forth within the instant specification, hexaazatriphenylene hexacarbonnitrile is a p-dopant (¶ 237, 240).
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beak (WO 2015/133804 A1) in view of Soo (KR2015-0080966A), Funahashi (JP2006-256979A), and Kim (WO 2015/099481 A1). As the cited WO, KR, and JP publications are in a non-English language, machine-translated versions of the applications will be cited to.
The discussion regarding Beak, Soo, and Funahashi within ¶ 27-33 is incorporated herein by reference.
Regarding Claim 20, Beak differs from the subject matter claimed in that a plurality of emission layers emitting a mixed color is not described. Kim teaches organic LEDs (Abstract; ¶ 1, 9-14) and notes a plurality of light emitting layers can be used to emit lights of different colors. Accordingly, claim 20 is obvious because it is seen to merely constitute the combination of known prior art elements accordingly to known methods to yield predictable results. See MPEP 2143(I)(A). Specifically, Kim teaches one of ordinary skill may utilize a plurality of light emitting layers between the two electrodes, each of which may emit light of different colors (i.e. maximum emission wavelengths), to predictably procure an organic LED capable of emitting lights of differing colors. Since Beak is directed to organic LEDs possessing a light emitting layer between two electrodes, one of ordinary skill could have combined the elements as claimed, specifically by using the plurality of light emitting layers of Kim within the LEDs of Beak by known methods, and that in combination, such elements would merely perform the same function as they do separately since the plurality of light emitting layers of Kim would still function as such within the LEDs of Beak.
Allowable Subject Matter
Claim 21 is allowed for reasons set forth within ¶ 31 of the Office action mailed 5/29/2019.
Response to Arguments
Applicant's arguments filed 10/11/2022 have been fully considered but they are not persuasive. 
Applicant argues the claims as amended distinguish over the compounds taught by Soo. This is not found persuasive as compounds expressly taught by Soo fall within the scope of the claims for reasons set forth above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274. The examiner can normally be reached Monday - Friday, 8AM-4PM Mountain Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN E RIETH/Primary Examiner, Art Unit 1764